Citation Nr: 1733265	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to February 16, 2016, and in excess of 20 percent thereafter, for separation, left acromioclavicular joint, status-post resection distal clavicle (left shoulder disability).

2.  Entitlement to a compensable rating for bilateral inguinal hernia, postoperative.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin III, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from December 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

The Veteran testified in January 2011 at a videoconference hearing before the undersigned.  A hearing transcript is of record.

In August 2011 and November 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to February 16, 2016, the Veteran did not present a left shoulder disability manifested by dislocation of the clavicle or scapula.  On February 16, 2016 and thereafter, the Veteran's left shoulder disability is manifested by dislocation of the clavicle or scapula.

2.  The Veteran's bilateral inguinal hernia is without true hernia protrusion.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent prior to February 16, 2016 and in excess of 20 percent thereafter for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

2.  The criteria for an compensable rating for bilateral inguinal hernia, postoperative have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114 Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which contemplates average impairment in earning capacity due to disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations require a review a veteran's entire history.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, it is the present level of disability that is the primary concern for increased rating cases.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.

III. Analysis

a. Left Shoulder Disability

The Veteran contends his left shoulder disability is worse than the current ratings contemplate.  The Veteran's left shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5203, for dislocation of the clavicle or scapula.  Prior to February 2016, he was in receipt of a 10 percent rating.

Diagnostic Code 5203, and all diagnostic codes dealing with the shoulder and arm, has separate criteria based on whether a veteran is left or right handed.  The Veteran has reported he is right handed.  Thus, this appeal concerns his non-dominant or "minor" arm.

Diagnostic Code 5203 provides that a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement (in either shoulder).  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula (in either shoulder).  The disability may also be rated based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a .

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.

The Veteran was afforded a February 2016 VA examination for his left shoulder disability.  The examiner noted acromioclavicular joint separation or dislocation of the left shoulder.  Accordingly, the RO increased the Veteran's left shoulder disability rating to 20 percent, effective February 16, 2016-the date of the VA examination, and thus, the date of submission of objective medical evidence of acromioclavicular dislocation.  20 percent is the maximum possible rating under DC 5203.

The Board has considered whether the Veteran warranted a rating in excess of 10 percent under DC 5203 prior to February 16, 2016.  The record does not contain competent medical or lay evidence of acromioclavicular dislocation prior to February 16, 2016.  The Board notes general contentions of a worsening condition and shoulder pain via the Veteran's December 2008 statement and 2011 testimony; however, such lay evidence does not establish a basis to award an increased level of disability.  The Board also notes private treatment records concerning a left shoulder surgical procedure conducted in December 2008.  These treatment reports reflect, in pertinent part, a postoperative diagnosis of left subacromial impingement, but are otherwise negative for a diagnosis of acromioclavicular dislocation..  A report taken six days post operation indicates the Veteran was doing well, had reported no significant pain, had not been taking pain medication, and had not been wearing his sling.  At the 2011 hearing before the undersigned, the Veteran testified that he had pain in the shoulder area but made no mention that his left shoulder would dislocate.  In the February 2016 VA examination, the examiner wrote that the Veteran had 5/5 strength in the left upper extremity with no reduction in strength.  The examiner also described the Veteran as being muscular and that the "muscles in the bilateral shoulder girdle [we]re symmetric in appearance and tone."  The clinical findings do not support evaluations higher than the ones currently assigned.

The Board has examined whether the Veteran's disability is best characterized by another diagnostic code concerning the arm and shoulder, however, the record does not present symptomatology that meets the criteria set forth by related diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5200, 5201, 5202.  The Board notes that the Veteran presented abnormal left shoulder range of motion at the February 2016 VA examination, however, such limitation did not meet the schedular criteria for a rating in excess of the 20 percent he currently receives under DC 5203.  Moreover, as the Veteran's current disability rating under DC 5203 contemplates impairment of function of a contiguous joint (i.e., limited, painful motion); a separate 10 percent disability rating based on limitation of motion would constitute pyramiding.  See 38 C.F.R. § 4.14.

Ultimately, the Board finds the Veteran's rating timeline with the 10 and 20 percent ratings, as assigned by the RO for his left shoulder disability, to be appropriate and in accordance with applicable law. The preponderance of the evidence is against evaluations in excess of those assigned, and the claim for higher ratings is denied.

b. Bilateral Inguinal Hernia, Postoperative

The Veteran contends that his bilateral inguinal hernia disability has worsened to warrant a compensable rating.  The Veteran is currently rated at 0 percent for his bilateral inguinal hernia under 38 C.F.R. § 4.114, DC 7338.

Under DC 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A note to DC 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

A February 2016 VA examination noted no hernias detected on the Veteran.  The examiner remarked the Veteran presented a muscular abdominal wall with no current inguinal hernia on either side.  There is no competent evidence that refutes this clinical finding.

Accordingly, the Veteran's hernia symptomatology most closely corresponds to the criteria for his 0 percent rating.  The Board acknowledges the Veteran's contentions of feelings of pain and bulging; however, competent medical evidence probatively outweighs these contentions.

IV. Conclusion

In light of the foregoing, the Board finds the evidence preponderates against the Veteran's claims for evaluation in excess of those currently assigned.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating in excess of 10 percent prior to February 16, 2016 and in excess of 20 percent thereafter for separation, left acromioclavicular joint, status-post resection distal clavicle, is denied.

Entitlement to a compensable rating for bilateral inguinal hernia, postoperative, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


